DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 1-11) and species a (figure 5) in the reply filed on 01/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant does not provide a traversal of the requirement between group 1 and 2.  Applicant remarks that alleged species 14a-14d are different views of the same device.  While this appears to be correct, the traversal is moot since Applicant did not elect any of these alleged species.
Applicant points to claims 1-11 as readable on the election.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 5/22/19.  The Disclosure is proper and therefore the information has been considered, however, the Examiner notes that the disclosure comprises documents totaling 800+ pages.  The Examiner does not believe these documents in their entirety to be relevant to the patentability of the instant Application and reminds Applicant of the duty to disclose all relevant information.  If Applicant is aware of any passage/section of the aforementioned documents to be of particular relevance, the Examiner requests notification thereof in response to this Action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2011-0091384, published 08/11/2011—machine translation referenced and attached hereto).

Regarding claim 1, Lee discloses a spin wave control device comprising: a first magnetic layer (see Figure 1, 10) having a  magnetization pointing in a first direction (arrow of first layer in domain); a second magnetic layer (20) arranged above the first magnetic layer and having a magnetization pointing in a second direction that is approximately opposite to the first direction (see Figure 1); and a capping layer (see Figure 6, 3000) overlapping a portion of the second magnetic layer or a portion of the first magnetic layer, the capping layer having a magnetization pointing approximately in the first direction or approximately in the second direction (see page 12 of the provided machine translation, 3000 has  switchable magnetization inverted or aligned with the SAF layer below).
Regarding claim 8, Lee discloses a device of claim 1, wherein the first direction and the second direction are approximately perpendicular to an upper surface of the second magnetic layer (See Figure 1).
Regarding claim 9, Lee discloses a device of claim 1, wherein: the first magnetic layer and the second magnetic layer include a same material or a same structure (see translation page 7, last paragraph); and a total magnetization of the first magnetic layer is same as a total magnetization of the second magnetic layer (see page 9, top paragraph).
Regarding claim 10, Lee discloses a method for controlling a polarized spin wave comprising: injecting the polarized spin wave into a synthetic antiferromagnet (SyAF) (see abstract, Figure 1, page 11 of provided machine translation); and controlling a magnetization direction of a capping layer overlapping a portion of the SyAF to rotate a polarization of the polarized spin wave (see page 12 of provided translation, figure 6, recording means 3000 provides external magnetic field to rotate polarization of SAF layer).
Regarding claim 11, Lee discloses a method of claim 10, wherein: the SyAF includes: a first magnetic layer having a magnetization pointing in a first direction (see Figure 1, 10); a second magnetic layer (20) arranged above the first magnetic layer and having a magnetization pointing in a second direction that is approximately opposite to the first direction; and controlling the magnetization direction of the capping layer to rotate the polarization of the polarized spin wave includes: controlling the magnetization direction of the capping layer to align approximately with the first direction to cause the polarization of the polarized spin wave to be rotated in a first rotation direction; or controlling the magnetization direction of the capping layer to align approximately with the second direction to cause the polarization of the polarized spin wave to be rotated in a second rotation direction, the second rotation direction being opposite to the first rotation direction (see page 12 of provided translation, figure 6, recording means 3000 provides external magnetic field to rotate polarization of SAF layer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Apalkov (US 2013/0155754).
Regarding claim 2, Lee discloses the device of claim 1, further comprising: a first spacer layer sandwiched between the first magnetic layer and the second magnetic layer (see page 6 of translation, 4th paragraph); but fails to specifically teach a second spacer layer sandwiched between the second magnetic layer and the capping layer.
However, this is a common configuration in the art.  For example, Apalkov  shows a capping layer (174) adjacent to a magnetic track (see Figure 5 for example, 160) wherein a spacer is sandwiched between the capping and the magnetic track (172).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide a spacer as claimed with the device of Lee since this was a known configuration at the time of filing and leads to the predictable magnetic  field/flux of the device.
Regarding claim 3, Lee as modified above discloses the device of claim 2, wherein the capping layer is configured to rotate a polarization of a polarized spin wave injected into the spin wave control device (see page 12 of provided translation, figure 6, recording means 3000 provides external magnetic field to rotate polarization of SAF layer).
Regarding claim 4, Lee as modified above device of claim 3, wherein a rotation direction of the polarization of the polarized spin wave depends on a direction of the magnetization of the capping layer(see page 12 of provided translation, figure 6, recording means 3000 provides external magnetic field to rotate polarization of SAF layer according to the magnetization of the capping layer).
Regarding claim 5, Lee as modified above device of claim 4, wherein a rotation angle of the polarization of the polarized spin wave a thickness of the first spacer layer (the thickness of the spacer will directly affect the magnetization of the track and therefore the rotation of the spin domain).

Regarding claim 6, Lee as modified above device of claim 1, while Lee is silent with respect to the orientation of the magnetization of the capping layer, Lee teaches the magnetization of the capping layer is to program the track domains (see rejections above).  Further, this is a common configuration (see Apalkov  where the free layer is configured to switch between aligning approximately with the first direction and aligning approximately with the second direction).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide that the capping layer align in the first or second directions since these are the intended polarization directions of the device of Lee.
Regarding claim 7, Lee as modified above device of claim 6, further comprising: a switching device coupled to the capping layer and configured to switch the direction of the magnetization of the capping layer (Lee states that the capping layer writes by TMR, as shown in Apalkov the tunneling current changes the direction of magnetization of the capping layer 172 and that the current is switched accordingly in figure 4, 194).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824